DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12, 13, 16-20 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.
Examiner regards the species including Figs. 3a, 3b and 8 as incorrect. Figure 8 is drawn to a “second specific embodiment of the manufacturing method” while Figs. 3a and 3b are drawn to a “second specific embodiment of the supported spindle”.  As such, Fig. 8 should not have been added with the species with Figs. 3a and 3b.  
Accordingly, claim 17 does not read on the elected embodiment and is hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Panunzio et al. (WO 2017/045804) in view of Richard et al. (WO 2017045956).
Panunzio discloses and shows a supported spindle for a device equipped with a spindle nut, the supported spindle comprising: 

a support plate (21) welded onto the spindle body in such a way that a weld seam formed between the spindle body and the support plate extends around the center longitudinal axis of the spindle body.
Panunzio lacks a ring element.  Richard teaches a spindle a spindle body (2) extending along a center longitudinal axis of the spindle body, a support plate (21) joined onto the spindle body and a ring element (8) which frames a section of the center longitudinal axis of the spindle body, the ring element contacts the support plate on at least one first contact surface of the ring element and contacts the spindle body on at least one second contact surface of the ring element in such a way that the ring element is clamped between the support plate and the spindle body.  The mounting of the ring element from Richard provides stability between the spindle body and support plate as well as protecting assembly parts while the system is in use (see col. 4:14-30 of US equivalent 10,493,969).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Panunzio spindle with a ring element as taught by Richard for stability between the spindle body and support plate as well as protecting assembly parts while the system is in use.
Regarding claim 14, Richard shows the first contact surface of the ring element, which contacts the support plate, as rounded (i.e., circular).
Regarding claim 15, Richard shows the second contact surface of the ring element, which contacts the spindle body, as rounded (i.e., having a cylindrical shape).
Regarding claim 21, Panunzio shows the spindle body including a spindle body thread configured to engage a spindle nut thread of a spindle nut (15); and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658